Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005212
                                                         23-MAR-2016
                                                         08:01 AM



                           SCWC-13-0005212

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Petitioner/Plaintiff-Appellee,

                                 vs.

        CHARLY HERNANE, also known as CHARLIE HERNANE,
                Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0005212; CR. NO. 11-1-0699)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and Circuit
            Judge Nacino, in place of Pollack, J., recused)

          Petitioner/Plaintiff-Appellee State of Hawaii’s
application for writ of certiorari filed on February 8, 2016, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, March 23, 2016.

James M. Anderson               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Edwin C. Nacino